DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2020 has been entered.
 
Response to Remarks
The amendments received on 10/31/2020 have been entered, considered, and an action on the merits follows.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to amended claims and the Remarks found on pages 7-8.
Applicant’s arguments regarding claims 1 rejection under 35 U.S.C. 102, found on page 9, third paragraph of the Remarks, have been considered but are not persuasive. The Applicant states that Meier et al. (hereinafter Meier; US 8039105 B2) “does not disclose the specifically required component of the claimed ‘solids’, namely elemental silicon”. The examiner respectfully disagrees and states that Meier discloses “amorphous solids”, where said amorphous solids are later further defined as being silica and silicates (column 3, lines 25-31). Silica is solid, having the chemical composition of SiO2, where 
Previous rejections under 35 U.S.C. 102 and 35 U.S.C. 103 are maintained for claims 1-22. New claims 23-25 are addressed for the first time on the merits in the Office Action below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 8, and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meier et al. (hereinafter Meier; US 8039105 B2).
Regarding claim 1, Meier disclose a process for producing silicon particles (column 3, lines 25-31, i.e. milling of amorphous silica), the method comprising milling solids containing phases of elemental silicon (column 3, lines 25-31, i.e. the solids comprise of amorphous silica, silicates, and silica gels, which all comprise of molecules having the element silicone, e.g. SiO2, SiO4, all containing the solid phase of elemental silicon, Si) in a jet mill using a milling fluid, wherein the milling fluid contains ≥ 20% by volume of steam, based on a total volume of the milling fluid (column 2, lines 57-67, i.e. jet mill used to process the solids containing the element silicone, 

Regarding claim 2, Meier further discloses wherein the milling fluid has a temperature of from 160-800°C (column 6, lines 2-4, i.e. the operating medium, which is the milling fluid, has a temperature of 200-800°C, which is within the claimed range).

Regarding claims 3 and 13, Meier further discloses wherein the milling fluid has a pressure of 5-220 bar (column 5, lines 64-67, i.e. the milling fluid has a pressure of 20-150 bar, which falls within the claimed range).

Regarding claims 4 and 14, Meier further discloses wherein the milling fluid contains ≥ 50% by volume of steam, based on the total volume of the milling fluid (column 2, lines 57-67, i.e. milling fluid is 100% steam, meeting the claimed ≥ 50%).

Regarding claims 5 and 15, Meier further discloses wherein the milling fluid contains at least one of nitrogen, noble gases and other inert gases in a collective volume which is less than or equal to 50% by total volume of the milling fluid (column 2, lines 57-67, i.e. the milling fluid is 100% steam, therefore it has 0% nitrogen, noble gases, and other inert gases).

Regarding claims 6 and 16
Regarding claim 8, Meier further discloses wherein the milling fluid is superheated steam (column 5, line 64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meier.
Regarding claims 7 and 17, Meier discloses that the temperature of the whole milling system is heated at a temperature higher than the dew point of vapor in order to avoid the condensation of the steam, indicating that the steam is maintained at a temperature higher than the dew point of vapor (column 2, lines 57-67, column 3, lines 52-65, and column 5, lines 22-28).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the milling process temperature of Meier to a temperature ≥ 2°C higher than the dew point of vapor, in order to avoid the condensation of the operating medium, i.e. steam (column 3, lines 52-65, and column 5, lines 22-28), because optimizing known processes and factors by routine experimentation involves only routine skill in the art, such as adjusting the temperature of the milling system and operating medium to avoid condensation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Furthermore, because the Applicant has not disclosed that the steam being at a temperature ≥ 2°C above the dew point of vapor provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the steam temperature being higher than the dew point of vapor as taught by Meier, because it prevents the condensation of steam within the milling system and since it appears to be an arbitrary design consideration which fails to patentable distinguish over Meier.


Regarding claim 18, Meier further discloses wherein the milling fluid is superheated steam (column 5, line 64).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Agrawal (NPL: How Superheated Steam is Obtained).
Regarding claims 9 and 19, Meier discloses that there is a superheated steam generation device (column 10, lines 4-6), but Meier is silent on the process of generating the superheated steam in the generating device. However, in the same field of endeavor, Agrawal teaches that heat is added to water to get wet steam, more heat is added to wet steam to get saturated steam, and further heat is added to get superheated steam (NPL: graph).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the process of Meier to include the process of generating superheated steam as taught by Agrawal, because applying known techniques to known processes to yield predictable results involves only routine skill in the art, such as applying heat to water to generate superheated steam. SR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Vandergrift (NPL: Superheated Steam Table).
Regarding claim 10, as best as understood, Meier discloses the milling fluid being superheated steam at a given preferred pressure range of 20-150 bar and at a given preferred temperature of 300-400°C. Meier doesn’t disclose a steam chart. However, in the same field of endeavor, Vandergrift teaches a steam chart having a saturated steam curve (NPL, i.e. the entropy graph), where the curve (NPL, i.e. the bell curve) is a phase diagram dividing line between wet steam and superheated steam, and where at Meier’s given preferred pressure and temperature ranges, the milling fluid falls in the superheated steam region, which is located to the right of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the process of Meier to include the steam chart as taught by Vandergrift to verify the superheated state of the steam, because applying known techniques to known processes to yield predictable results involves only routine skill in the art, such as verifying the superheated state of steam. SR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Costantino et al. (hereinafter Costantino; US 20150283534 A1).
Regarding claim 11, Meier discloses wherein the end product silicon particles have a d50 of < 1.5µm (column 15, lines 22-24), which falls within the claimed range of 0.3-100µm. Furthermore, in the same field of endeavor, Costantino teaches that that in the art of milling solids, it is well known that the end product particle size is directly dependent on the milling time (paragraphs 0186 and 0209, i.e. silicon solids milled using jet mills; paragraph 0226, i.e. desired particle size distribution is obtained by varying the milling length of time).	
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the milling time of Meier to obtain a desired end product particle size as taught by Costantino, because optimizing known processes and factors by routine experimentation involves only routine skill in the art, such as decreasing the milling time to obtain larger particle sizes. In re Aller.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Bhatt et al. (hereinafter Bhatt; NPL: Surface Area and Oxidation Effects on Nitridation Kinetics of Silicon Powder Compacts).
Regarding claim 12, Meier discloses the invention substantially as claimed, except for the oxygen content of the silicon particles. However, in the same field of endeavor, Bhatt teaches that the oxygen impurity content of the end product particle size is directly dependent on the milling time (Page 3, Results and Discussion, i.e. “as the attrition-milling time increased, the average particle size decreased and the surface area increased, as expected, but the amount of… oxygen impurities also increased).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the milling time of Meier, to decrease the amount of oxygen impurities as taught by Bhatt, because optimizing known processes and factors by routine experimentation involves only routine skill in the art, such as decreasing the milling time to obtain less oxygen impurities as taught by Bhatt. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Agrawal, and further in view of Vandergrift.
Regarding claim 20, as best as understood, Meier discloses the milling fluid being superheated steam at a given preferred pressure range of 20-150 bar and at a given preferred temperature of 300-400°C. Meier doesn’t disclose a steam chart. However, in the same field of endeavor, Vandergrift teaches a steam chart having a saturated steam curve (NPL, i.e. the entropy graph), where the curve (NPL, i.e. the bell curve) is a phase diagram dividing line between wet steam and superheated steam, and where at Meier’s given preferred pressure and temperature 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the process of Meier to include the steam chart as taught by Vandergrift to verify the superheated state of the steam, because applying known techniques to known processes to yield predictable results involves only routine skill in the art, such as verifying the superheated state of steam. SR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Agrawal, further in view of Vandergrift, and still in further view of Costantino.
Regarding claim 21, Meier discloses wherein the end product silicon particles have a d50 of < 1.5µm (column 15, lines 22-24), which falls within the claimed range of 0.5-10µm. Furthermore, in the same field of endeavor, Costantino teaches that that in the art of milling solids, it is well known that the end product particle size is directly dependent on the milling time (paragraphs 0186 and 0209, i.e. silicon solids milled using jet mills; paragraph 0226, i.e. desired particle size distribution is obtained by varying the milling length of time).	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the milling time of Meier to obtain a desired end product particle size as taught by Costantino, because optimizing known processes and factors by routine experimentation involves only routine skill in the art, such as decreasing the milling time to obtain larger particle sizes. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Agrawal, further in view of Vandergrift, still further in view of Costantino, and still further in view of Bhatt.
Regarding claim 22, Meier discloses the invention substantially as claimed, except for the oxygen content of the silicon particles. However, in the same field of endeavor, Bhatt teaches that the oxygen impurity content of the end product particle size is directly dependent on the milling time (Page 3, Results and Discussion, i.e. “as the attrition-milling time increased, the average particle size decreased and the surface area increased, as expected, but the amount of… oxygen impurities also increased).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the milling time of Meier, to decrease the amount of oxygen impurities as taught by Bhatt, because optimizing known processes and factors by routine experimentation involves only routine skill in the art, such as decreasing the milling time to obtain less oxygen impurities as taught by Bhatt. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Hanlet (US 20160164085 A1).
Regarding claims 23 and 24, Meier discloses producing silicon particles from silica solids using a jet mill (column 3, lines 25-31; column 2, lines 57-67). Meier does not disclose obtaining silicone particles from metallurgical silicon containing no more than 2% by weight of impurities. However, in the same field of endeavor, Hanlet teaches producing silicon particles, using a jet mill, by milling metallurgical silicon containing no more than 1% by weight of impurities (paragraphs 0024 and 0056), where Hanlet also teaches that silicone particles can be produced from silicon oxides (0057), namely Meier’s silica.
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Hanlet.
Regarding claim 25, Meier disclose a process for producing silicon particles (column 3, lines 25-31, i.e. milling of amorphous silica), the method comprising providing a starting material consisting of elemental silicon (column 3, lines 25-31, i.e. the solids comprise of amorphous silica, silicates, and silica gels, which all comprise of molecules having the element silicone, e.g. SiO2, SiO4, all containing the solid phase of elemental silicon, Si);
providing a milling fluid comprising steam in an amount of at least 20% by volume of hte milling fluid (column 2, lines 57-67, i.e. jet mill used to process the solids containing the element silicone, where the milling fluid is “preferably steam”, which is 100% steam, meeting the claimed ≥ 20%);
milling the starting material in a jet mill using the milling fluid (column 2, lines 57-67); and
collecting the silicon particles from the jet mill (figure 1, element 6, i.e. an outlet; column 8, lines 7-13, i.e. the milled silicone particles are collected and transported outside the jet mill).
Meier does not disclose obtaining silicone particles from a starting material consisting of elemental silicon having no more than 2% by weight of impurities. However, in the same field of endeavor, Hanlet teaches producing silicon particles, using a jet mill, by milling metallurgical silicon containing no more than 1% by weight of impurities (paragraphs 0024 and 0056), where 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to substitute the silica workpiece of Meier with the metallurgical silicon of Hanlet to produce silicone particles (paragraphs 0056 and 0057).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        

/TERESA M EKIERT/Primary Examiner, Art Unit 3725